EXHIBIT 10.35

 

STOCK OPTION PLAN AND AGREEMENT

WITH ROGER M. LAVERTY

 

This Stock Option Plan and Agreement (this “Agreement”), is made effective as of
April 24, 2003 (the “Effective Date”), by and between Diedrich Coffee, Inc., a
Delaware corporation (the “Company”) and Roger M. Laverty (“Grantee”).

 

RECITALS

 

WHEREAS, the Company has agreed to employ Grantee under terms and conditions set
forth in that certain employment agreement dated of even date herewith (the
“Employment Agreement”), by and between the Company and Grantee.

 

WHEREAS, for the purpose of encouraging and rewarding Grantee’s contributions to
the performance of the Company and aligning Grantee’s interests with the
interests of the Company’s stockholders, and as inducement material to Grantee
entering into the Employment Agreement with the Company, the Company, in the
Employment Agreement, has agreed to grant to Grantee options to purchase 200,000
shares of Company common stock, $0.01 par value per share (the “Common Stock”),
as of the Effective Date.

 

AGREEMENT

 

NOW, THEREFORE, to evidence the grant of options by the Company and to set forth
the terms and conditions of the grant of options, the Company and Grantee hereby
agree as follows:

 

1.                                       Grant of Options.  The Company hereby
grants to Grantee, effective as of the Effective Date, non-qualified options to
purchase up to 200,000 shares of Common Stock on the terms and subject to the
conditions set forth herein (the “Options”).

 

2.                                       Exercisability and Exercise Price.  The
Options will become exercisable as follows:

 

(a)                                  The Company shall seek approval of the
terms of this Agreement and the grant of the Options hereunder from the
stockholders of the Company at the next annual meeting of stockholders. 
Notwithstanding any provision contained in this Agreement or the Employment
Agreement to the contrary, none of the Options granted hereunder will become
exercisable until stockholders of the Company approve the terms of this
Agreement and the grant of the Options hereunder.

 

(b)                                 The Options will become exercisable in four
equal installments on each of the first four anniversary dates of the Effective
Date at an option exercise price equal to $3.44 per share of Common Stock.

 

(c)                                  Notwithstanding the foregoing, the Options
will fully vest and become immediately exercisable if Grantee is terminated by
the Company other than for Cause (as such term is defined in the Employment
Agreement) within (i) sixty (60) days prior to a Change in

 

--------------------------------------------------------------------------------


 

Control (as such term is defined in the Employment Agreement) or (ii) twelve
(12) months following a Change in Control; provided, however, that all such
Options will terminate and become unexercisable on the earlier of the Expiration
Date or the first (1st) anniversary of the date of the Change of Control.

 

3.                                       Termination of Options.

 

(a)                                  Unless an earlier termination date occurs
as specified in this Section 3, the Options will expire and become unexercisable
(whether or not then exercisable) on the tenth (10th) anniversary of the
Effective Date (the “Expiration Date”).

 

(b)                                 If Grantee’s employment with the Company is
terminated by the Company for Cause (as such term is defined in the Employment
Agreement) prior to the Expiration Date or by the Grantee for any reason other
than a Constructive Termination (as such term is defined in the Employment
Agreement) prior to the Expiration Date:  (i) all Options that have not
otherwise become exercisable as of the date of the termination of Grantee’s
employment will immediately terminate and become unexercisable; and (ii) all
Options that have become exercisable will terminate and become unexercisable on
and after the date sixty (60) days following the date of the termination of
Grantee’s employment.

 

(c)                                  Subject to Section 2(c) above, if Grantee’s
employment with the Company is terminated for any reason other than as set forth
in Section 3(b) hereof (including if due to death or disability (as such term is
defined in the Employment Agreement)):  (i) all Options that have not otherwise
become exercisable as of the date of the termination of Grantee’s employment
will continue to become exercisable pursuant to Section 2; provided, however,
that such Options will terminate and become unexercisable on the earlier of the
Expiration Date or the first (1st) anniversary of the date of the termination of
Grantee’s employment; and (ii) all Options that have become exercisable as of
the date of the termination of Grantee’s employment will terminate and become
unexercisable on the earlier of the Expiration Date or the first (1st)
anniversary of the date of the termination of Grantee’s employment.

 

4.                                       Registration of Options.  Promptly
after the stockholders of the Company approve this Agreement, the Company, at
its expense, shall file a registration statement on Form S-8 to register the
shares of Common Stock subject to the Options.

 

5.                                       Restrictions on Exercise. 
Notwithstanding anything to the contrary in this Agreement, the Options may not
be exercised, and no shares of Common Stock issuable upon exercise (the
“Exercise Shares”) shall be issued:  (a) unless all requisite approvals and
consents of any governmental authority of any kind having jurisdiction over the
exercise of options shall have been secured and (b) unless all applicable
federal, state and local tax withholding requirements shall have been
satisfied.  The Company shall use commercially reasonable efforts to obtain the
consents and approvals referred to in this Section 5(a) so as to permit the
Options to be exercised.

 

6.                                       Non-Transferability of Options.  None
of the Options are assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including

 

2

--------------------------------------------------------------------------------


 

 

without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of Grantee upon his death,
provided that the deceased Grantee’s beneficiary or the representative of his
estate acknowledge and agree in writing, in a form reasonably acceptable to the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) to be bound by this Agreement as if such beneficiary or the estate
were Grantee.

 

7.                                       Withholding.  Whenever shares of Common
Stock are to be issued pursuant to the exercise of Options, the Compensation
Committee may require the recipient of the shares of Common Stock to remit to
the Company an amount sufficient to satisfy any applicable federal, state and
local tax withholding requirements.  Upon request by Grantee, the Company may
also withhold shares of Common Stock to satisfy applicable withholding
requirements, subject to any rules adopted by the Compensation Committee
regarding compliance with applicable law, including, but not limited to, Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

8.                                       Manner of Exercise.

 

(a)                                  To the extent that the Options have become
and remain exercisable as provided in Sections 2 and 3, and subject to such
reasonable administrative regulations as the Compensation Committee may adopt,
the Options may be exercised, by written notice to the Compensation Committee,
specifying the number of Exercise Shares and the date on which the Grantee
intends to exercise the Options (the “Exercise Date”).  On or before the
Exercise Date, Grantee shall deliver to the Company full payment for the Options
being exercised in cash, or cash equivalent satisfactory to the Compensation
Committee, and in an amount equal to the aggregate purchase price for the
Exercise Shares.

 

(b)                                 Subject to the discretion of the
Compensation Committee, Grantee may, in lieu of cash, either:  (i) deliver
shares of Common Stock having an Exercise Date Value (defined as the product of:
(x) the number of shares of Common Stock delivered to the Company multiplied by
(y) the closing price on the Nasdaq National Market (or any subsequent exchange
or market system upon which the Company’s Common Stock is principally traded) of
the Common Stock on the Exercise Date) equal to the purchase price of the
Exercise Shares; or (ii) deliver a combination of cash and shares of Common
Stock with an aggregate value and Exercise Date Value equal to the purchase
price of the Exercise Shares, subject to such rules and regulations as may be
adopted by the Compensation Committee to provide for the compliance of such
payment procedure with applicable law, including Section 16(b) of the Exchange
Act.

 

(c)                                  The Compensation Committee may require
Grantee to furnish or execute such other documents as the Compensation Committee
reasonably deems necessary:  (i) to evidence such exercise and (ii) to comply
with or satisfy the requirements of the Securities Act of 1933, as amended,
applicable state securities laws or any other law.

 

9.                                       No Rights as Stockholder.  Grantee will
have no voting or other rights as a stockholder of the Company with respect to
any shares of Common Stock covered by the Options until the exercise of such
Options and the issuance of a certificate or certificates to him

 

3

--------------------------------------------------------------------------------


 

for such shares of Common Stock.  No adjustment will be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates.

 

10.                                 Capital Adjustments.  The number and any
applicable option price of the shares of Common Stock covered by the Options
will be proportionately and appropriately adjusted by the Compensation Committee
to reflect any stock dividend, stock split or share combination of the Common
Stock or any recapitalization of the Company.  Subject to any required action by
the stockholders of the Company, in any merger, consolidation, reorganization,
exchange of shares, liquidation or dissolution, the Options will pertain to the
securities and other property, if any, that a holder of the number of shares of
Common Stock covered by the Options would have been entitled to receive in
connection with such event.

 

11.                                 General Provisions.  This Agreement shall be
governed by Section 9 of the Employment Agreement with the same force and effect
as though Section were set forth in its entirety herein.

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the date first above written.

 

 

DIEDRICH COFFEE, INC.:

 

 

 

 

 

/s/ Paul C. Heeschen

 

 

Paul C. Heeschen

 

Chairman of the Board of Directors

 

 

 

 

 

GRANTEE:

 

 

 

 

 

/s/ Roger M. Laverty

 

 

Roger M. Laverty

 

4

--------------------------------------------------------------------------------